Citation Nr: 9914615	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-34 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a lung disorder, 
claimed as a residual of exposure to mustard gas during 
service.

2.  Entitlement to service connection for a heart disorder, 
claimed as a residual of exposure to mustard gas during 
service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from November 
1942 to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision denied service 
connection for the heart and lung disorders claimed by the 
veteran to be residuals of mustard gas exposure during 
service.  

The case was previously before the Board in June 1996, when 
it was remanded for development of mustard gas exposure 
information.  The requested development has been completed.  
The Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There is no competent medical evidence of exposure to 
mustard gas or Lewisite during service.

3.  There is no competent medical evidence of any symptoms, 
or disorders, of exposure to mustard gas or Lewisite during 
service.  

4.  The earliest medical reports dealing with any heart and 
lung disorder are dated decades after service and do not 
relate the disorders to active service or to any alleged 
mustard gas exposure.  


CONCLUSIONS OF LAW

1.  A lung disorder was not incurred in, or aggravated by, 
active military service and may not be presumed to have been 
incurred in service as a residual of alleged mustard gas 
exposure.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1137 
(West 1991); 38 C.F.R. §§ 3.303, 3.316 (1998).  

2  The appellant has not presented a well grounded claim for 
service connection for heart disease as a residual of 
exposure to mustard gas during service, and therefore there 
is no statutory duty to assist the appellant in developing 
facts pertinent to these claims.  38 U.S.C.A. §§ 101(16), 
1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303(b), 3.316 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The veteran claims that during service in 1943, when he was 
stationed at Camp Butler, North Carolina he was subjected to 
mustard gas exposure.  Specifically, he asserts that he was 
exposed to mustard gas during training exercises.  He states 
that during these exercises was exposed both while wearing a 
gas mask and without a gas mask.  He avers that as a result 
of this exposure he has a lung disorder, and a heart 
disorder.  



A.  Service Connection

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (1998).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (1998).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1998); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Pursuant to 38 C.F.R. § 3.316 (1998), service connection may 
be established for the development of certain claimed 
conditions when there was exposure to specified vesicant 
agents during active military service.  When there was full-
body exposure to nitrogen or sulfur mustard gas during active 
service the listed conditions are chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, nasopharyngeal 
cancer, laryngeal cancer, lung (except mesothelioma) cancer 
and squamous cell carcinoma of the skin.  When there was 
full-body exposure to nitrogen or sulfur mustard or Lewisite 
during active service the listed conditions are chronic 
laryngitis, chronic bronchitis, chronic emphysema, chronic 
asthma or chronic obstructive pulmonary disease.  When there 
was full-body exposure to nitrogen mustard during active 
service the listed condition is acute nonlymphocytic 
leukemia.  Service connection may not be established for any 
of these conditions if the claimed condition is due to the 
veteran's own willful misconduct or if there is affirmative 
evidence that establishes a nonservice-related condition or 
event as the cause of the claimed condition. 38 C.F.R. 
§ 3.316 (1998).

B.  Well Grounded Claims

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

In general the three elements of a "well grounded" claim 
are: (1) evidence of a current disability as provided by a 
medical diagnosis; (2) evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay 
or medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

Recently the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") held 
that, in cases involving exposure to specified vesicant 
agents (mustard gas and Lewisite) under 38 C.F.R. § 3.316, 
the burden of submitting a well grounded claim is a relaxed 
standard rather than the generally applicable Caluza test.  
Specifically, the Court held that under 38 C.F.R. § 3.316 
"the veteran is relieved of his burden of providing medical 
evidence of a nexus between the current disability and the 
in-service exposure.  . . .  The regulation does not require 
a medical nexus, but rather a nexus is presumed if the other 
conditions [of the regulation] are met.  The reason behind 
this relaxed standard is the circumstances [of secrecy] 
surrounding the testing of mustard gas."  Pearlman v. West, 
11 Vet. App. 443 (1998).  In cases involving exposure to 
vesicant agents under 38 C.F.R. § 3.316 the Board must assume 
that the lay testimony of such exposure is true for the 
purposes of establishing a well grounded claim.  Therefore, 
under the law as provided in Pearlman if a veteran has one of 
the diseases specified in 38 C.F.R. § 3.316 then all the 
veteran needs to do is assert that he was exposed to mustard 
gas for his claim to be well grounded.  This is exactly what 
has been done in the present case with respect to the 
veteran's claim for service connection for a lung disorder.  
As such, the Board must find that the veteran has submitted a 
well grounded claim for service connection for a lung 
disorder within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  Pearlman v. West, 11 Vet. App. 443 (1998).  That is, 
he has presented a claim which is plausible.  All relevant 
facts have been properly developed and no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  The Board will address 
whether the claim for service connection for a heart disorder 
is well grounded in the analysis section below.  

II.  Evidence

A.  Medical Evidence

The RO has obtained the veteran's service medical records 
which appear to be complete.  The service medical records 
contain entrance and separation examination reports and 
treatment records.  There is no indication in any of the 
service medical records that the veteran was exposed to 
mustard gas or involved in any mustard gas tests.  In January 
1946 a separation examination of the veteran was conducted.  
A chest x-ray was conducted and was negative.  Examination of 
the lungs, and cardiovascular system, were normal with no 
abnormalities noted by the examining physician.  

A private medical treatment record dated July 1990 reveals 
the veteran to have a diagnosis of "COPD," chronic 
obstructive pulmonary disease.  In October 1993 a VA 
Compensation and Pension examination of the veteran was 
conducted.  This examination found "no clinical evidence of 
cardiac or lung pathology."  However, October 1993 VA 
pulmonary function test results revealed that the veteran had 
"mild obstructive ventilatory impairment."   VA treatment 
records from 1993 and 1994 reveal treatment for cardiac 
disorders including angina, and coronary artery disease 
(CAD).  A September 1995 VA treatment record reveals a 
diagnosis of COPD.  

B.  Mustard Gas Exposure Evidence

As noted above, in cases involving exposure to vesicant 
agents under 38 C.F.R. § 3.316, the Board must assume that 
the lay testimony of such exposure is true for the purposes 
of establishing a well grounded claim.  However, "whether or 
not the veteran meets the requirements of this regulation 
[38 C.F.R. § 3.316], including whether or not the veteran was 
actually exposed to the specified vesicant agents, is a 
question of fact for the Board to determine after full 
development of the facts.  The Board, therefore, must 
consider the credibility of the veteran's testimony in light 
of all the evidence in the file.  . . .  Thus, under this 
regulation, the Board is charged with the very difficult task 
of ascertaining what transpired more than fifty years ago 
with very little evidence to consider."  Pearlman v. West, 
11 Vet. App. 443 (1998) (emphasis added).

The Board realizes that the nature of chemical warfare 
testing was secret; therefore, development of evidence 
regarding exposure during testing is often difficult.  
However, M21-1, Part 3, Chapter 5, Subchapter II, § 5.18 
provides information concerning the development of claims 
involving allegations of exposure to mustard gas and Lewisite 
during active service.  Section 5.18 f provides instructions 
on the development of evidence of exposure to chemical 
weapons agents for Army veterans.  The section states that 
"[p]rior to the early 1950s, information about a person's 
participation in any kind of testing by the Army was placed 
in the individual's service medical records (SMRs).  These 
records are stored at the National Personnel Records Center 
[NPRC] in St. Louis and can be obtained by submitting a 3101 
request for information."  M21-1, Part 3, Chapter 5, 
Subchapter II, § 5.18 f.  This section also indicates that VA 
has lists of service department personnel who were subjected 
to chemical weapons testing and provides a contact point the 
VA Central Office Rating Procedures Staff where the RO can 
check to see if the veteran's name is on any of the lists.  

Review of the veteran's discharge papers reveals that he 
served in the Army during World War II.  He is asserting that 
he was subjected to mustard gas exposure at Camp Butler, 
North Carolina.  The RO obtained the veteran's service 
medical records from the National Personnel Records Center 
(NPRC).  As noted above, the veteran's service medical 
records appear to be complete.  There is no indication in any 
of the service medical records that the veteran was exposed 
to mustard gas during active service.  The RO specifically 
requested information related to mustard gas exposure and in 
October 1993 received a negative response from NPRC.  There 
is no indication in any of these service medical records that 
the veteran was the subject of mustard gas testing, and his 
lungs were noted as normal on his separation examination.  

The Rating Procedures Staff was contacted in September 1997 
for a check of the lists available at the VA Central Office 
regarding mustard gas exposure as noted in M21-1, Part 3, 
Chapter 5, Subchapter II, § 5.18 c.  This resulted in the 
veteran's name not being found.  

The RO contacted the Army Chemical and Biological Defense 
Command at Aberdeen Proving Grounds, Maryland in an attempt 
to obtain mustard gas exposure information related to the 
veteran.  In October 1997 a response was received.  The 
response stated that "Camp Bunter [sic] did not conduct 
mustard agent testing using human volunteers."  

The Board notes that, with the exception of the veteran's 
assertions of exposure to mustard agent, his allegations of 
exposure are not substantiated by any other evidence.  His 
service medical records do not reveal any evidence of 
exposure.  The list held by VA which indicate subjects of 
mustard gas testing do not reveal the veteran's name.  
Moreover, the evidence received from the Army Chemical and 
Biological Defense Command indicates that testing with 
mustard gas was not conducted at Camp Butler.  Based on a 
review of all of the evidence of record the Board finds as 
fact that the veteran was not exposed to mustard gas during 
active military service. 

III.  Analysis

A.  Lung Disorder

VA regulations provide that service connection may be 
established for chronic obstructive pulmonary disease when 
there was full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active service.  Service connection may not 
be established for any of these conditions if the claimed 
condition is due to the veteran's own willful misconduct or 
if there is affirmative evidence that establishes a 
nonservice-related condition or event as the cause of the 
claimed condition. 38 C.F.R. § 3.316 (1998).

The veteran asserts that he was exposed to mustard gas during 
active service.  This is unsupported by the evidence of 
record.  The medical evidence of record reveals a diagnosis 
COPD.  Chronic obstructive pulmonary disease, COPD, is one of 
the lung disorders for which presumptive service connection 
on the basis of mustard gas exposure is warranted, if actual 
full body exposure occurred.  However, the evidence obtained 
does not reveal that the veteran was exposed to mustard gas 
during service.  Rather, the evidence obtained indicates that 
mustard gas testing was not conducted at the location at 
which the veteran alleges he was exposed.  

Whether the veteran meets the requirements of 38 C.F.R. 
§ 3.316, including whether he was actually exposed to the 
specified vesicant agents, is a question of fact for the 
Board to determine after full development of the facts.  The 
Board, therefore, must consider the credibility of the 
veteran's testimony in light of all the evidence in the file.  
See Pearlman v. West, 11 Vet. App. 443 (1998).  Upon careful 
review of all of the evidence of record the Board finds as 
fact that the veteran was not exposed to mustard gas during 
active service.  Therefore, the veteran does not meet the 
requirements of 38 C.F.R. § 3.316.  As such, service 
connection on a presumptive basis for a lung disorder as a 
residual of mustard gas exposure is not warranted.  The Court 
has held that in a case where the law is dispositive of the 
claim, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that specific 
VA regulations which provide for presumptive service 
connection for disabilities resulting from exposure to 
various toxins such as radiation or Agent Orange do not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed.Cir. 1994).  However, the United States Court of 
Appeals for Veterans Claims has held that where the issue 
involves medical causation, competent medical evidence that 
shows that the claim is plausible or possible is required to 
set forth a well-grounded claim.  Caluza v. Brown, 7 Vet. 
App. 498 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

In this case there is absolutely no competent medial evidence 
of record which in any way relates the veteran's current lung 
disorder to his active service independent of his allegations 
of mustard gas exposure.  The veteran's statements are not 
competent evidence to establish the etiology of his lung 
disorders.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  Because he is not a physician, the 
veteran is not competent to make a determination that his 
current lung disorder is related to his active service over 
fifty years ago.  See Espiritu, 2 Vet. App. at 495; Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

The Board has considered the veteran's claim under the 
relaxed standard provided under 38 C.F.R. § 3.316.  Under 
this standard the veteran lacks any evidence of exposure to 
mustard gas during service and, therefore, his claim is 
denied because of lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The Board has also 
considered the veteran's claim under the Combee standard 
which permits the veteran to meet the general, non-relaxed, 
standard for well grounded claims.  Under the general 
standard, it is the veteran's burden to submit evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  However, the veteran has not 
submitted any evidence linking his current lung disorder to 
his active service over half a century ago.  

With respect to the Combee analysis alone, where a claim is 
not well grounded, VA does not have a statutory duty to 
assist a claimant in developing facts pertinent to the claim, 
but VA may be obligated under 38 U.S.C.A. § 5103(a) to advise 
a claimant of evidence needed to complete his application.  
This obligation depends on the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 78 
(1995).  Here, unlike the situation in Robinette, the veteran 
has not put the VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
could make his claims well grounded.  See also Epps v. Brown, 
9 Vet. App. 341 (1996).  Accordingly, the Board concludes 
that VA did not fail to meet its obligations under 38 
U.S.C.A. § 5103(a) (West 1991).

B.  Heart Disorder

Again as noted above, pursuant to 38 C.F.R. § 3.316 (1998), 
service connection may be established for the development of 
certain claimed conditions when there was exposure to 
specified vesicant agents during active military service.  
When there was full-body exposure to nitrogen or sulfur 
mustard gas during active service the listed conditions are 
chronic conjunctivitis, keratitis, corneal opacities, scar 
formation, nasopharyngeal cancer, laryngeal cancer, lung 
(except mesothelioma) cancer and squamous cell carcinoma of 
the skin.  When there was full-body exposure to nitrogen or 
sulfur mustard or Lewisite during active service the listed 
conditions are chronic laryngitis, chronic bronchitis, 
chronic emphysema, chronic asthma or chronic obstructive 
pulmonary disease.  When there was full-body exposure to 
nitrogen mustard during active service the listed condition 
is acute nonlymphocytic leukemia.  38 C.F.R. § 3.316 (1998).

In the instant case the veteran asserts that his 
cardiovascular disorders were caused by mustard gas exposure.  
The medical evidence of record reveals that the veteran 
suffers from  coronary artery disease (CAD) and angina.  
These disorders are not among the enumerated diseases which 
warrant service connection on the presumptive basis of 
mustard gas exposure.  The court has stated that, in cases 
involving exposure to vesicant agents under 38 C.F.R. 
§ 3.316, the veteran must have one of the diseases specified 
38 C.F.R. § 3.316 for the claim to be well grounded.  
Pearlman v. West, 11 Vet. App. 443 (1998).  Since none of 
these disorders are enumerated in 38 C.F.R. § 3.316 the 
veteran's claims cannot be well grounded.  

Notwithstanding the foregoing, the veteran could establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  However, he 
must again present evidence of a well grounded claim.  In the 
instant case the veteran has presented absolutely no 
competent medical evidence which in any way relates his 
current cardiovascular disorders to his active military 
service or to alleged mustard gas exposure during service.  
As such, these claims do not meet the elements required for 
them to be well grounded.  See Caluza, 7 Vet. App. at 506; 
Dean v. Brown, 8 Vet. App. 449, 455 (1995); Slater v. Brown, 
9 Vet. App. 240 (1996). 

"A claim for a disability cannot be well grounded unless 
there is a medical opinion that links the current disability 
to the appellant's term of service.  In the usual case this 
nexus would consist of a medical diagnosis of a current 
disability that 'looks backward' to an in-service disease or 
injury and links the two."  Martin v. Gober, 10 Vet. 
App. 394 (1997); Caluza, 7 Vet. App. at 506; Dean v. Brown, 8 
Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. App. 240 
(1996).

IV.  Conclusion

The veteran's claim for service connection for a lung 
disorder as a residual of mustard gas exposure is denied on 
the merits.  The evidence of record does not reveal that the 
veteran was exposed to mustard gas during active service.  
Without mustard gas exposure, service connection is not 
warranted under 38 C.F.R. § 3.316 (1998).  

The veteran's claims for service connection for heart disease 
is denied because it is not well grounded.  Cardiovascular 
disorders are not diseases for which service connection is 
warranted under 38 C.F.R. § 3.316 (1998).  Moreover, the 
veteran has failed to provided competent medical evidence of 
a nexus between his active military service and his current 
cardiovascular disorders.  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a lung disorder, claimed as a residual 
of mustard gas exposure during active service, is denied.

Because it is not well-grounded, the veteran's claim for 
service connection for a heart disorder as a residual of 
mustard gas exposure during active service is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

